PER CURIAM.
Brenda H. Robinson appeals the tax court’s order: (1) determining that the Commissioner may proceed to collect Robinson’s outstanding tax liability for 1993 and 1994; and (2) assessing a penalty pursuant to I.R.C. § 6673 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the Tax Court. See Robinson v. Commissioner, IRS, No. 01-2020 (U.S. Tax Ct. Feb. 12, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.